DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings are in grey scale where the background has an imaging artifact comprising a regular hatched pattern of varying shades.  This artifact causes interpretation of the claim elements difficult or even impossible in some instances, including the identification of the claimed “cavity”.  
The drawings must show every feature of the invention specified in the claims.  Therefore, 
the claimed “cavity” of the insertion portion 12 does not have a label and it is unclear where this exists within the invention.  Fig 6 shows the insertion portion 12, but the cavity is not labelled and it is unclear if it is being fairly depicted;
“a blade assembly configured to cooperate with the front-end member” in claim 1 is not considered to be fairly depicted in the drawings.  Fig 1 shows only a side view of the invention in a fully assembled configuration, but is not considered to show the complete cooperating relationship between the elements.  For example, the relationship and configuration between the surfaces of the elements on the other side of the connection is hidden in this view.  Additionally, it is unclear from this view how the elements are mated to affect the “cooperation”.  An angled simple black and white line view of the mating which shows how the elements fit together would assist in claim interpretation;
“wherein the insertion housing includes an engaging element having an edge configured to cooperate with the distal end of the longitudinal member” in claim 1 is not considered to be fairly depicted in the drawings.  The claimed “edge” is not labelled and the claimed cooperating relationship with the distal end of the longitudinal member is not found.  For example, in fig 4, the distal end of the longitudinal member is labelled 5b, spaced proximally from the distal end labelled 7b of the sliding part 7.  This distal end 5b in fig 1 though is not shown to be in contact with the engaging element 13 and therefore it is unclear how these are considered to be “cooperating”.  Again, additional angled views are required to facilitate claim interpretation.
These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification labels element 110 and 120 as Fastening means of the insertion housing and Fastening means of the blade respectively in the glossary section at page 8.  These reference numerals are referred to later with different labels at page 10, i.e. “female blocking means”.  Additionally, 110 is referred to as both “female blocking means” and “male blocking means”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 26: “retaining means”;
Claim 30, 37: “means of fastening means”;
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 32, and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22 and 32 recite “an optimized field of view”.  This is deemed indefinite with respect to the claim language (i.e. 112b rejection below).  The specification does not further define this term and is also therefore considered to lack proper written description.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 32, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 and 32 recite “an optimized field of view”.  It is unclear what “optimized” means and how this is quantified.  A common or industry standard also does not exist in this context.  It will be interpreted as having a field of view that allows for imaging.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huels et al. US2014/0107422.
For claim 31, Huels disclose(s) a “blade assembly for a laryngoscope device adapted to be introduced in the mouth of a subject, wherein the blade assembly comprises, fixed to one another: 
a blade (tip portion of blade 600 distal to section 900 which is fixed to the proximal portion of blade 600; fig 7) comprising a distal tip, 
an insertion housing (portion of blade 600 proximal to section 900 which is fixed to the tip portion; fig 7) comprising a cavity (channel 640) configured to receive a front-end member of a laryngoscope device (fig 10, 11), 
wherein the insertion housing comprises an engaging element (section 900; fig 9; [0061]) having an edge configured to cooperate with the distal end of the front-end member of the laryngoscope device, the edge of the engaging element being positioned at a predefined distance from the distal tip of the blade (fig 9, 11 show an indent as the claimed edge where lens cover 920 is configured)”.
For claim 32, Huels disclose(s) the “blade assembly according to claim 31, wherein the predefined distance between the engaging element and the distal tip of the blade corresponds to an optimized field of view of an imaging device of the laryngoscope device (section 900 is considered to be configured to provide an optimized field of view of the imaging device, i.e. to image a patient’s trachea)”.
For claim 33, Huels disclose(s) the “blade assembly according to claim 31, wherein the engaging element is transparent (lens cover 920 is transparent providing an imaging path [0067])”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huels as applied to claim 31 above, and further in view of Pacey US2006/0276693.
For claim 34, Huels does not disclose(s) the “blade assembly according to claim 31, wherein the blade is made of a metal”.  Pacey teaches in the same field of endeavor, a retractor blade with a blade portion 22 made of metal [0029].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Pacey into the invention of Huels in order to configure the blade assembly e.g. as claimed because it allows the blade to “withstand repeated sterilization” [0029].
For claim 35, Huels does not disclose(s) the “blade assembly according to claim 31, wherein the blade comprises a metal”.  Pacey teaches in the same field of endeavor, a retractor blade with a blade portion 22 made of metal [0029].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Pacey into the invention of Huels in order to configure the blade assembly e.g. as claimed because it allows the blade to “withstand repeated sterilization” [0029].
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huels et al. US2014/0107422 as applied to claim 31 above, and further in view of Bhitiyakul et al. US4,320,745.
For claim 36, Huels does not disclose(s) the “blade assembly according to claim 31, wherein the insertion housing is made of a transparent material, in particular a transparent polymer”.  Bhitiyakul teaches in the same field of endeavor,  a blade made of transparent thermoplastic lucite 1:43-45.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Bhitiyakul into the invention of Huels in order to configure the blade assembly, e.g. as claimed “so that light rays can be transmitted therethrough” 1:44-45.
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huels et al. US2014/0107422 as applied to claim 31 above, and further in view of Bauman US4,573,451.
For claim 37, Huels does not disclose(s) the “blade assembly according to claim 31, wherein the blade and the insertion housing are fixed to one another by means of fastening means configured to block at least one degree of freedom of the blade relative to the insertion housing”.  Bauman teaches in the same field of endeavor, an articulating laryngoscope blade tip 35 which is fixed to the blade base via joint/thinned section 42, fig 5, 6.  This joint blocks the blade tip from a degree of freedom with respect to the insertion housing/blade base, i.e. a transverse degree of freedom.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Bauman into the invention of Huels in order to configure the blade assembly e.g. as claimed because allows “to further move the epiglottis and to thereby expose the larynx in those cases where the normal laryngoscopic procedures are not effective” 1:66-68.
Allowable Subject Matter
Claims 18-21, 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed laryngoscope system comprising, inter alia, a front-end member comprising a longitudinal member with a channel and a sliding part inserted in the channel, where the channel comprises an abutment and a positioning spring between said abutment and a proximal end of the sliding part; along with a separate blade assembly configured to also attach to the front-end member.
Huels disclose(s) a “blade assembly for a laryngoscope device adapted to be introduced in the mouth of a subject, wherein the blade assembly comprises, fixed to one another: a blade (tip portion of blade 600 distal to section 900 which is fixed to the proximal portion of blade 600; fig 7) comprising a distal tip, an insertion housing (portion of blade 600 proximal to section 900 which is fixed to the tip portion; fig 7) comprising a cavity (channel 640) configured to receive a front-end member of a laryngoscope device (fig 10, 11), wherein the insertion housing comprises an engaging element (section 900; fig 9; [0061]) having an edge configured to cooperate with the distal end of the front-end member of the laryngoscope device, the edge of the engaging element being positioned at a predefined distance from the distal tip of the blade (fig 9, 11 show an indent as the claimed edge where lens cover 920 is configured)”.  However Huels does not teach a front-end member comprising a longitudinal member with a channel and a sliding part inserted in the channel, where the channel comprises an abutment and a positioning spring between said abutment and a proximal end of the sliding part, therefore does not meet all the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795